Citation Nr: 1453761	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-03 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic arthritis of the left elbow with residual malunion, fracture of the left ulna with dislocation of the radial head, postoperative, with ulnar nerve damage (left elbow disability).  

2.  Entitlement to an initial, compensable rating for post-surgical changes in distal left ulna (left wrist disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION


The Veteran served on active duty from November 1968 to June 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied a rating in excess of 30 percent for the left elbow disability and granted service connection and an initial, noncompensable rating for a left wrist disability, effective December 9, 2008.  The Veteran filed a notice of disagreement (NOD) in March 2009.  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

Because the appeal involves disagreement with the initial rating assigned following the award of service connection for the left wrist disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In March 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In June 2013, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an October 2013 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS claims file, there is a paperless, electronic Virtual VA electronic claims file associated with the Veteran.    A review of the documents in this file reveals the report of  a November 2013 VA examination relevant to the issues on appeal that was not considered by the AOJ in the most recent October 2013 SSOC.   

For reasons expressed below, the matters on appeal are, again, being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when  further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ  action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters. 

In June 2013, the Board remanded the claims on appeal to obtain outstanding records of the Veteran's VA outpatient care since November 2010, to give him further  opportunity to submit or identify additional evidence, and to obtain a contemporary examination of the left elbow and wrist.  

The remand and an adequate notice from the AMC dated June 26, 2013 were sent to the Veteran's address of record in North Carolina.  The Veteran responded from that address in correspondence dated July 3, 2013 and received by the RO in Winston-Salem on July 10, 2013.  The Veteran failed to appear for an examination scheduled on July 30, 2013 at the VA Medical Center in Durham, North Carolina, and the AMC continued to deny increased ratings in an October 2013 SSOC.

In correspondence dated October 29, 2013, the Veteran's representative reported that the Veteran had changed his address prior to the scheduled examination using the My HealtheVet electronic system and had never received notice of the examination.  The representative reported that the Veteran resided in Livingston, Texas.  In correspondence from the Veteran to a Florida Congressman dated April 29,2014, the Veteran reported that he had not been examined since December 2008 and provided a return address in Englewood, Florida.  

Subsequently,  the Veteran did undergo a comprehensive VA compensation and pension examination of his left elbow and wrist disabilities at the VA Medical Center in Durham on November 26, 2013, the report of which is  located in Virtual VA file.  However, as this report was not considered by the AOJ in the October 2013 SSOC, a remand of these matters for initial AOJ consideration of the evidence, and for issuance of an SSOC reflecting such consideration, is needed.   

The Board also notes that no additional VA outpatient records dated since November 2010 have t been added to the file, as previously requested.  In this regard, the Board emphasizes that a remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the prior remand, the claims file currently includes outpatient treatment records from the Raleigh, North Carolina Community Based Outpatient Clinic (CBOC) and the Durham, North Carolina VA Medical Center dated from May 2009 to November 2010.  As some VA treatment appears to be ongoing, more recent records from these facilities-and,  possibly, from VA facilities near Livingston, Texas and Englewood, Florida-are  needed to decide the claims.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, after contacting the Veteran for information concerning the dates and locations of any VA outpatient treatment in Texas and/or Florida, the AOJ should obtain all outstanding records of treatment of the Veteran dated since November 2010 from the North Carolina facilities noted above, and any additional facilities in Texas and/or Florida identified by the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regard to requests for records from Federal facilities. 

While these matters are on remand, to ensure that all due process requirements are met, the AOJ should  also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records, to include any records pertaining to left elbow replacement surgery (referenced-albeit, inconsistently-in the November 2013 VA examination report).

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (prior to adjudicating the claims for higher ratings for the left elbow and left wrist.  The AOJ's  adjudication of each claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson, supra, is warranted.  With respect to the left elbow, the AOJ should consider and discuss whether a rating for placement of an elbow prosthesis is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  After contacting the Veteran to obtain the dates and locations of VA treatment in Texas and/or Florida, obtain from the Raleigh CBOC, the Durham VAMC and any VA facilities in Texas and/or Florida identified by the Veteran, any outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 2010.  Even if the Veteran fails to identify dates and locations of VA treatment in Texas and/or Florida, outstanding records of treatment from the Raleigh CBOC and the Durham VAMC must be obtained.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to claims on appeal  entitlement to increased ratings for the left elbow and/or left wrist that is not currently of record to include his current address of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private(non-VA) medical records, to include records relating to left elbow replacement surgery (referenced, inconsistently, in the November 2013 VA examination report).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims for higher ratings in light of all pertinent evidence added to the record since the last adjudication (to include the November 26, 2013 VA examination report and all VA outpatient treatment records dated since November 2010) and legal authority (to include, for each disability, whether staged rating is appropriate, and with respect to the left elbow, whether a rating for placement of an elbow prosthesis is warranted). 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals 


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

